t c memo united_states tax_court david m and teri l saykally petitioners v commissioner of internal revenue respondent computer power software group inc petitioner v commissioner of internal revenue respondent docket nos filed date p has extensive technical expertise in the computer_software industry p’s wholly owned corporation c was engaged in the marketing of software products p and c entered into an agreement whereby p agreed to have research_and_development r d done in order to create developed technology under the agreement p would own the developed technology and license it to c in exchange for royalties p intended that c would market the developed technology to its customers p deducted his and r d expenditures on schedules c r disallowed p’s r d deductions on the ground that they were not incurred_in_a_trade_or_business held at all times p intended to market the developed technology through c p did not have the objective intent to use the developed technology in an activity that would constitute his own trade_or_business and is not entitled to a current deduction for his r d expenses held further ps did not adequately substantiate other deductions disallowed by r held further ps are not liable for accuracy- related penalties associated with the deduction of r d expenses ps are liable for accuracy-related_penalties with respect to their failure to substantiate other disallowed deductions robert r rubin for petitioners kathryn k vetter for respondent memorandum findings_of_fact and opinion ruwe judge these cases were consolidated by motion of the parties for purposes of trial briefing and opinion in docket no respondent determined a deficiency in federal_income_tax of dollar_figure and a sec_6662 a accuracy-related_penalty of dollar_figure for the taxable_year with respect to petitioner computer power software group inc cpsg inc in docket no respondent determined deficiencies in petitioners david m and teri l saykally’ sec_2 income taxes an addition_to_tax pursuant to sec_6651 and accuracy- 1all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners david m and teri l saykally filed joint federal_income_tax returns for the taxable years at issue related penalties pursuant to sec_6662 for the taxable years and as follows year deficiency addition_to_tax sec_6651 penalties sec_6662 dollar_figure big_number big_number dollar_figure -- dollar_figure big_number -- big_number for convenience we refer to david m and teri l saykally as petitioners and david m saykally as petitioner throughout this opinion after concessions the remaining issues to be decided are as follows whether petitioners are entitled to deduct expenses claimed for research_and_development for taxable years and in the respective amounts of dollar_figure and dollar_figure whether petitioners are entitled to deduct certain expenses on their schedules c profit and loss from business for the taxable years and and 3the parties have conceded that there will be no deficiency in tax due from or overpayment in tax due to petitioner cpsg inc therefore an accuracy-related_penalty under sec_6662 will not be imposed accordingly the parties have resolved all the issues in docket no with respect to petitioners in docket no respondent has conceded inter alia that petitioners are not liable for the sec_6651 addition_to_tax for the taxable_year whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for the taxable years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts stipulations of settled issues and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in granite bay california research_and_development expenses petitioner has extensive familiarity with and technical expertise in the computer_software industry spanning more than years in computer power group limited cpg hired petitioner on a contract basis to provide it with consulting services cpg is a large professional services company organized under the laws of australia cpg was in the business of providing professional computer programmers to companies to create business software additionally cpg was involved in the worldwide marketing of several lines of business software applications cpg was losing money on the marketing of its software applications petitioner was hired on a short-term basis to provide consulting services to cpg to identify why cpg was losing money and how to stop such losses after conducting onsite inspections and reviewing pertinent information petitioner reported to cpg’s chief_executive_officer regarding his ideas on how to stop the profit bleed in response cpg attempted to hire petitioner to implement his ideas instead of becoming an employee of cpg the parties agreed to move the marketing of cpg’s software out from under cpg and agreed that petitioner would organize his own corporation to market cpg’s software products for a stated royalty consequently petitioner organized cpsg inc cpsg inc is a computer_software corporation that was organized in date pursuant to the laws of the state of california during the taxable years at issue petitioner owned all the outstanding shares of cpsg inc and was its president chief operating officer and sole director beginning in cpg was a party to contracts with three australian syndicates that were engaged in software development the syndicates the syndicates were australian tax-advantaged research_and_development partnerships the syndicates provided financing to cpg for the development of new software technology the syndicates raised approximately dollar_figure million for cpg’ sec_4petitioner was known in the computer industry as a turnaround specialist software research_and_development work approximately percent of the money raised or dollar_figure million was supposed to be used for the development of cpg’s software in return the syndicates owned the rights to the software technology and licensed those rights to cpg on date petitioner cpsg inc and cpg entered into a software marketing and management agreement the management agreement whereby cpsg inc licensed certain rights to market cpg’s software technology and products including intext today and operating control systems the management agreement contemplated that cpsg inc would form three subsidiaries intext systems inc today systems inc and operating control systems inc to market specific lines of cpg’s software products the management agreement purported to grant cpsg inc the right to market cpg’s software products as they existed before the development work funded by the syndicates in exchange cpsg inc agreed to pay cpg a royalty under the terms of the management agreement cpg agreed to use its best efforts to provide funds for software product development the funds were to be obtained from the syndicates 5the agreement had a retroactive effective date of date appendix ii to the management agreement was a software marketing agreement submarketer agreement by and between cpsg inc and cp software export pty ltd an entity affiliated with cpg under this agreement cpsg inc would acquire a sublicense to market certain software products developed with funding from the syndicates in exchange for royalty payments despite extensive negotiations this agreement was never executed by the parties although the agreement was never executed the parties decided to operate as if it had been in or about date cpg informed cpsg inc that the syndicates’ development funding would terminate in date in or about date the syndicates’ development funding terminated the planned development and improvement of the software was not completed no new marketable and competitive products resulted from the underfunded and unfinished development without additional development funding cpsg inc and its subsidiaries would lose their current customers and would not have software products to attract new customers on date the syndicates notified cpsg inc to cease and desist marketing cpg’s software technology purportedly licensed from cpg the syndicates took the position that cpsg 6by the terms of the submarketer agreement cpsg inc was granted an exclusive license to the newly developed software technology however pursuant to par the management agreement provided that its terms could not violate the operating continued inc had no rights to the technology for which they had provided funding essentially the syndicates through their representative informed cpsg inc that the management agreement by and between cpg and cpsg inc to market the software technology conferred no rights on cpsg inc as the syndicates had not approved the agreement petitioner decided to continue the development without funding from the syndicates petitioner believed he would have more negotiating leverage with respect to the developed software if he finished development in his own name instead of in the name of cpsg inc petitioner’s reasons supporting this decision were cpsg inc as a marketing entity had no development capability petitioner was the only person who had the skill set to do the development it was prudent to create intellectual rights outside of cpsg inc because i cpg could cancel the submarketer agreement in for no reason and at other times as stated in the agreement ii the syndicates took the position that they could modify or terminate cpsg inc ’s rights to the newly developed software technology because the grant from cpg was in conflict with the rights of the syndicates and iii cpg controlled the syndicates and could cause the syndicates to continued terms governing the syndicates the terms of the syndicates forbade the grant of exclusive rights to the improved technology without explicit permission of the syndicates require cpg to terminate the management agreement cpsg inc did not have the financial resources to fund the development and petitioner had the financial resources to develop the software technology on date petitioner in his individual capacity entered into a development agreement with his wholly owned corporation cpsg inc according to the terms and conditions of the development agreement petitioner covenanted to provide software research_and_development to improve enhance modify and change the software technology in his reasonable discretion and at his sole expense the contract granted cpsg inc the right to cancel the agreement at anytime with month’s notice the product of petitioner’s r d efforts was what the parties termed the developed technology pursuant to the terms of the contract petitioner retained all rights title and interest in the developed technology simultaneously under the development agreement petitioner granted cpsg inc a nonexclusive license to the developed technology in exchange for quarterly payments in an amount equal to the greater of percent or dollar_figure from the sale grant of licenses or commercialization of products that incorporated the developed technology during the period 7petitioner testified that this was one of the primary reasons for conducting the development on his own behalf personal ownership rights outside of cpsg inc would give him leverage over cpg and the syndicates date through date petitioner intended that the developed technology would be marketed through cpsg inc on date cpsg inc computer power software group australia pty ltd cpsgaus and petitioner entered into a service agreement whereby cpsgaus agreed to provide administrative and payroll services to petitioner in his efforts to develop the software technology cpsgaus hired some of the australian development staff that had been formerly employed by the syndicates to continue the research_and_development on petitioner’s behalf cpsgaus invoiced cpsg inc for these costs cpsg inc paid the costs associated with the research_and_development on petitioner’s behalf and recorded petitioner’s indebtedness for the expenses on cpsg inc ’s accounting system petitioner monitored the work performed by the australian development team via telephone a visit to australia and electronic mail communications additionally petitioner helped solve technical programming problems prioritized tasks of the 8the minimum quarterly payments of dollar_figure were due and owing to petitioner regardless of whether cpsg inc generated any income from the developed technology the development agreement contemplated that petitioner would receive at the very least dollar_figure over the term of the agreement quarters 9petitioner formed cpsgaus in to manage cpsg inc ’s business activities in australia cpsgaus provided development sales support and administrative services to cpsg inc ’s subsidiaries intext systems inc operating control systems inc and today systems inc programmers and was involved in beta testing the developed software petitioner chose to secure development funding through cpsg inc in order to memorialize his indebtedness to cpsg inc on date petitioner signed an unsecured interest-bearing promissory note in favor of cpsg inc for an amount not to exceed dollar_figure million according to the terms of the note petitioner is personally liable for the amounts expended by cpsg inc up to the stated maximum dollar_figure million the principal of which is due on date the interest rate was set quarterly to the prime rate and was payable in annual installments beginning on date cpsg inc did not have sufficient cash to advance all the research_and_development costs to which petitioner obligated himself accordingly petitioner arranged for uniplex software incdollar_figure uniplex software to lend funds to cpsg inc uniplex software advanced to cpsg inc a total of dollar_figure million in payments of dollar_figure and dollar_figure on february and date respectively on date cpsg inc executed a promissory note to memorialize the loans made by uniplex software not to exceed dollar_figure million pursuant to the terms of 10cpsg ventures owned percent of uniplex software and imi owned percent imi is a united kingdom publicly traded corporation petitioner owned percent of cpsg ventures a general_partnership and karan erickson an officer of cpsg inc owned percent the note interest was set quarterly at the prime rate and was to be paid during the term of the note with the principal due on date effective date petitioner granted uniplex software a nonexclusive worldwide license for a renewable 3-year term to part of the developed technology effective date cpsg inc and uniplex software entered into a software license agreement source code license whereby cpsg inc provided uniplex software with a worldwide perpetual nonexclusive license to the intext proprietary software in exchange uniplex software covenanted to pay cpsg inc dollar_figure for the source code license dollar_figure initial license prepayment and a 2-percent royalty on uniplex software’s net revenue from the distribution of the software until cpsg inc received dollar_figure and thereafter a 1-percent royalty of the net revenue from distribution of the software the source code license provided uniplex software with security for the dollar_figure million unsecured loan made to cpsg inc annual sales of the intext developed technology were approximately dollar_figure million during the years at issue annual sales of the operating control system developed technology were approximately dollar_figure million for the subject years annual sales of the today developed technology approximated dollar_figure million during the period through during and cpsg inc by and through its wholly owned subsidiaries paid dollar_figure and dollar_figure of research_and_development costs on behalf of petitioner these costs included description salarie sec_1 contract labor building rent commissions telephone entertainment equipment rental repairs maintenance freight janitorial recruiting fees travel services dues subscriptions electricity license fees small equipment office supplies postage misc dollar_figure big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the category salaries represents the cumulative amount_paid to individuals living in australia cpsg inc used its accounting system to track these costs cpsg inc initially deducted these research_and_development costs on its federal_income_tax return for the year ended date cpsg inc subsequently amended its return eliminating the deduction petitioners attached schedules c for a computer_software development business named dms development co to their and returns for the years at issue petitioners reported no income on these schedules c petitioners deducted the following research_and_development expenses on these schedules description salaries contract labor building rent commissions telephone meals entertainment equipment rental repairs maintenance freight janitorial recruiting fees travel services dues subscriptions electricity license fees small equipment office supplies postage misc interest total dollar_figure big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the parties agree that dollar_figure of this interest is not deductible on schedule c but it is deductible as investment_interest the parties stipulated that petitioners deducted dollar_figure in research_and_development expenses however the column totals to dollar_figure and the notice_of_deficiency and petitioners’ return state dollar_figure as the amount deducted cpsg inc paid the following amounts to petitioner as minimum royalties pursuant to the development agreement date total amount for period dollar_figure big_number big_number 1big_number big_number and advance - - - 1the dollar_figure amount included the royalty payment of dollar_figure plus interest of dollar_figure for the period to on or about aug 11the deduction of these research_and_development expenses in substantially eliminated an approximately dollar_figure million capital_gain realized from the sale of unify corp stock cpsg inc informed petitioner that it was unable to make the minimum_royalty payments under the development agreement the dollar_figure is presumably accrued interest for the period of nonpayment of minimum royalties the dollar_figure paid on date included the date minimum_royalty payment as contemplated under the development agreement as well as an advance_payment for the date minimum_royalty payment petitioner paid cpsg inc the following amounts as interest on his dollar_figure million indebtedness to cpsg inc date total amount for period dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - for the period date to date the record fails to state the actual days upon which interest accrued other schedule c expenses on their schedules c petitioners reported the following amounts as receipts and expenses for a consulting business named cpsg ventures for the years at issue receipts expenses net profit loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the receipts reported for cpsg ventures for on petitioners’ schedule c consisted of the following items cpsg inc reimbursement sec_1 dollar_figure cpsg ventures is the name of both a partnership in which petitioner was a general_partner and petitioner’s schedule c business see supra note cpsg inc walker interactive system sec_3 uniplex software systems inc granite bay montessori reimbursements miscellaneous total big_number big_number big_number big_number big_number petitioner submitted expense reports to cpsg inc for his travel and other expenses that he incurred on its behalf and cpsg inc reimbursed him for these expenses the dollar_figure was for a charitable_contribution made by cpsg inc on behalf of petitioner petitioner was a member of the board_of directors of walker interactive systems the receipts reported for cpsg ventures for on petitioners’ schedule c consisted of the following items cpsg inc reimbursements walker interactive systems airline ticket refund total dollar_figure big_number big_number big_number the receipts reported for cpsg ventures for on petitioners’ schedule c consisted of the following items cpsg inc reimbursements walker interactive systems total dollar_figure big_number big_number petitioners claimed as deductions the following expenses on their schedules c for cpsg ventures for the taxable years listed description depreciation car truck interest legal professional office expense supplies travel meals utilities auto-std rate auto taxes miscellaneous total dollar_figure -0- dollar_figure dollar_figure big_number -- -- -- big_number -- big_number big_number -- big_number big_number big_number big_number big_number big_number big_number -- -- big_number -- -- big_number big_number -- big_number the above-listed expenses included amounts that were reimbursed by cpsg inc for expenses such as travel and entertainment supplies and telephone additionally these expenses included amounts not reimbursed by cpsg inc in the notice_of_deficiency respondent allowed deductions for expenses to the extent they were reimbursed by cpsg inc additionally respondent allowed the car and truck expenses as itemized_deductions charitable double deduction on date petitioners donated dollar_figure to the granite bay montessori school on their income_tax return petitioners erroneously claimed a double deduction of dollar_figure the parties have stipulated that petitioners are entitled to claim only a dollar_figure charitable deduction with respect to the donation to the school for the only issue that remains with regard to this item is whether petitioners are liable for the accuracy-related_penalty associated with the erroneous deduction opinion determinations of the commissioner in a notice_of_deficiency are generally presumed correct and the burden is on the taxpayer to show that the determinations are incorrectdollar_figure rule a sec_7491 does not apply in this case to shift the burden_of_proof or production to respondent because the examination of continued 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to such claimed deductions 503_us_79 292_us_435 furthermore a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_274 sec_6001 sec_1_6001-1 e income_tax regs a section 174--research and development deductions with regard to the claimed research_and_development r d expenses for and the notice_of_deficiency states schedule c - dms loss_year claimed on return allowed per audit adjustment dollar_figure -0- big_number dollar_figure -0- big_number you have not shown that these expenses were ordinary and necessary expenses paid_or_incurred in connection with carrying on a trade of business since you have not established that the expenses claimed were paid_or_incurred for research_and_experimental_expenditures in connection with your trade_or_business they are not deductible loss is limited to amount of capital you have at risk continued the returns at issue commenced before the statute’s effective date to resolve this issue we must look to the statute granting deductions for expenses related to r d and the cases interpreting it sec_174 provides sec_174 treatment as expenses -- in general --a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction to qualify for a deduction the expenditures must be qualifying paid_or_incurred in connection with the taxpayer’s trade_or_business and reasonable sec_174 sec_1_174-2 income_tax regs r d expenditures which are not deductible under sec_174 must be charged to a capital_account sec_1_174-1 income_tax regs the term research or experimental expenditures as used in sec_174 means expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs sec_174 allows a taxpayer to claim a deduction for expenditures paid_or_incurred for research carried on in his behalf by another person or organization sec_1_174-2 income_tax regs in this case respondent does not argue or allege that the expenses in question are not research_and_development costs in the experimental or laboratory sense or that the amounts claimed are unreasonable respondent’s position is that petitioner did not pay or incur the research expenses in connection with his own trade_or_business and that petitioner did not have the objective intent to prospectively enter into his own trade_or_business with the developed technology petitioners argue that there was a realistic prospect that petitioner would enter a trade_or_business involving the software he developed emphasis added petitioners do not argue that at the time petitioner incurred the r d expenses he was already engaged in a trade_or_business petitioners’ focus is solely upon the prospective probability that petitioner would engage in a trade_or_business with the developed technologydollar_figure in its petition cpsg inc alleged that if the court determines that mr and mrs saykally are not entitled to the claimed r d deductions then cpsg inc is so entitled cpsg inc abandoned this argument ryback v commissioner 91_tc_524 ndollar_figure therefore we express no opinion as to this issue the trade_or_business requirement with respect to sec_174 the u s supreme court has interpreted the trade_or_business requirement expansively snow 14petitioners argue that petitioner was capable of exploiting the new products at the time the sec_174 expenses were paid there was a realistic prospect that petitioner would enter a trade_or_business involving the new products and that he intended to market the developed technology to new customers as well as existing customers of cpsg emphasis added v commissioner 416_us_500 the court held that sec_174 allowed deductions for r d expenditures not only for on-going and established businesses but also for new businesses despite the fact that no trade_or_business was being conducted at the time the expenses were incurreddollar_figure id this expansive interpretation allowing r d deductions for expenses_incurred prior to engaging in a trade_or_business is tempered by the requirement that there must be a realistic prospect that the taxpayer will subsequently enter into a trade_or_business utilizing the technology developed 92_tc_423 affd 930_f2d_372 4th cir see i-tech r d ltd pship v commissioner tcmemo_2001_10 affd sub nom lewin v commissioner ___ fed appx ___ 4th cir if those prospects are not realistic the expenditures cannot be ‘in connection with’ a business_of_the_taxpayer so as to satisfy sec_174 845_f2d_148 7th cir affg tcmemo_1986_403 whether activities in connection with a product 15in 480_us_23 the court stated that to determine whether or not an income- producing endeavor constitutes a trade_or_business ‘requires an examination of the facts in each case ’ quoting 312_us_212 we accept the fact that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify id pincite are sufficiently substantial and regular to constitute a trade_or_business is a factual determination i-tech r d ltd pship v commissioner supra see 83_tc_667 however in no event is a deduction appropriate where the taxpayer acts solely in an investor capacity green v commissioner supra see 312_us_212 i-tech r d ltd pship v commissioner supra universal research dev pship no et al v commissioner tcmemo_1991_437 whether a taxpayer has a realistic prospect of using the fruits of r d expenditures in a future business of his own involves a two-part test a taxpayer demonstrates such a realistic prospect by manifesting both the objective intent to enter such a business and the capability of doing so 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 see 929_f2d_1015 5th cir spellman v commissioner supra 832_f2d_403 7th cir affg 87_tc_698 generally in determining whether there is a realistic prospect we look solely to the period during which the expenditures were incurred kantor v 16a taxpayer manifests his capability to enter into a business by his technical expertise to market the new technology and his financial ability to conduct the business 46_f3d_950 9th cir revg tcmemo_1991_263 commissioner supra pincite our inquiry is limited to the tax_year in which a taxpayer incurs its research expenditure and claims the sec_174 deduction 930_f2d_372 4th cir affg 92_tc_423 levin v commissioner supra pincite n the tax treatment in depends on circumstances in not on what happened later in order to qualify for the sec_174 deduction a taxpayer’s existing or prospective business must be its own and not that of another entity kantor v commissioner supra pincite see levin v commissioner supra green v commissioner supra there is a distinction drawn in tax law between engaging in one’s own business and investing in a business of another kantor v commissioner supra pincite see 373_us_193 higgins v commissioner supra pincite when it appears at the time of the research that a taxpayer’s activities in connection with a new technology were unlikely to amount to any more than those of an investor courts have denied the deduction kantor v commissioner supra pincite see zink v united_states supra spellman v commissioner supra levin v commissioner supra diamond v commissioner supra i-tech r d ltd pship v commissioner supra to determine whether the taxpayer manifests the objective intent to enter into a business of his own with the fruits of r d we look to the facts and circumstances of the case of course we examine any and all contracts and agreements in the record see kantor v commissioner supra pincite the agreements and other facts which existed at that time sufficiently establish that the taxpayer did not have the objective intent of entering into a business levin v commissioner supra pincite t he ‘right question’ is ‘whether the taxpayer reasonably anticipated availing itself of the privileges it possessed on paper ’ 124_f3d_1338 10th cir quoting levin v commissioner supra pincite affg tcmemo_1995_172 we must examine the expectations of the parties levin v commissioner supra pincite the legal entitlement must be backed by a probability of the firm’s going into business this ordinarily will be so only when it is in the venture’s private interest to manufacture and sell any products that the development effort produces id pincite courts have repeatedly held that while the probability of a firm’s going into its own business will satisfy sec_174 the mere possibility of its doing so will not kantor v commissioner supra pincite at the time petitioner incurred the r d expenditures he did not have the objective intent to enter into a future business of his own with the developed technology rather petitioner’s purpose for engaging in the r d was to create the developed technology that could be licensed to cpsg inc for use in cpsg inc ’s existing businessdollar_figure for example petitioner testified as follows okay and had no further development had q taken place what would have happened to cpsg it would have been literally out of business a our software products would have been ilk i’m sure you appreciate just reading the trade press how quickly technology moves in this industry and it would have had obsolete products that they could no - not only could they not have sold them to any new customers their own customer base would have immediately started looking for alternative technology a large part of the revenue for these companies came from customer support customer upgrade kinds of revenue and if they hadn’t - if they hadn’t had any improvement to the product the customers would have no reason to spend that money so cpsg would have simply been out of business how did you decide whether to do the q development work as an employee of cpsg or -- or as your schedule c i was concerned that cpsg really didn’t a have any leverage in a discussion with computer power group if they cancelled the marketing agreement if they cancelled the sublicense -- or the submarketer agreement computer -- cpsg was out of business so my thought was to create some intellectual_property ownership outside of computer power software group and the idea being 17cpsg inc ’s initial return position was to deduct the r d expenditures on its tax_return cpsg inc ultimately amended its return eliminating the deduction which petitioners then claimed on their individual tax_return that you know you own the tv but i own the tv changer so we better cooperate in resolving any differences and so that was the thought was to kind of create an ownership that i would have personally which would help us in protecting cpsg as well and again having the intellectual a property ownership in my hands personally meant at least we were going to have a discussion about it a corporate resolution passed by cpsg inc ’s board_of directors stated that petitioner may undertake such reasonable research_and_development activities on cpsg inc ’s behalf in order to render and maintain the company’s products as commercially viable indeed on brief petitioners proposed that we find that it was clear to petitioner that in order to save the business of cpsg more development had to be performed petitioner believed that by creating intellectual_property rights outside of the cpsg cpg syndicate relationship he would have more negotiating leverage regarding any technology that he developed and petitioner believed that if he had rights to the technology he developed and cpg had rights to the underlying technology cpg and the syndicates would have to cooperate with him on brief petitioners explained that when syndicate funding ended additional development had to be done for the business of cpsg to survive there is no evidence in the record not even petitioner’s testimony that he intended to engage in a business of his own with the developed technology the fact that a taxpayer may have taken an active role in directing the research does not by itself place a taxpayer in a trade_or_business i-tech r d ltd pship v commissioner tcmemo_2001_10 citing green v commissioner t c pincite there is no evidence in the record of any specific plans or forecasts relating to the probability that petitioner might engage in the marketing of the developed technology id there is no evidence that petitioner actually marketed the developed technology indeed it would have been counterintuitive for petitioner to market the developed technology to outsiders cpsg inc was already an established software marketing entity with existing customers all the publications and marketing materials relating to the developed technology were created on behalf of cpsg inc not petitioner if petitioner himself marketed the developed technology he would be competing with his solely owned corporation indeed on brief petitioners argued cpsg was in absolutely the best position in the universe to market the developed technology not only was it reasonable for petitioner to attempt to use cpsg to market the new products it would have been asinine for him not to have done so the record does not demonstrate that petitioner’s r d activities amounted to anything more than the development of property rights that he intended to license to cpsg inc for use in cpsg inc ’s business as such petitioner’s activities amounted to nothing more than those of a prudent investordollar_figure ‘ t he management of investments is not a trade_or_business for purposes of sec_174 spellman v commissioner f 2d pincite quoting green v commissioner t c pincite for the aforesaid reasons we find that at the time petitioner incurred the r d expenditures he did not have an objective intent to engage in his own trade_or_business with the developed technology petitioners argue that the court_of_appeals for the ninth circuit’s19 opinion in 46_f3d_950 9th cir revg tcmemo_1991_263 supports their contention that petitioner had a realistic prospect of using the r d in a future business of his own the facts in scoggins are similar to the instant case in some respects both cases involve r d where the person in scoggins a partnership performed the r d by 18there is no evidence of how much time petitioner devoted to this r d endeavor clearly petitioner monitored the r d process via telephone one visit to australia and electronic mail communications however petitioners do not allege and we cannot find that petitioner’s activities during the time the r d expenditures were made were sufficient to constitute a trade_or_business 19to which this case is appealable contracting the work to others in both cases property rights to the technology resulting from the r d were retained by the person or partnership responsible for performing the r d and in both cases the owner of those property rights in the technology licensed the technology to a user in return for a royalty both petitioner and the partners in scoggins also had expertise in the type of technology that was the subject of the r d finally in both cases it was clear that neither petitioner nor the partnership was engaged in a trade_or_business at the time that the r d expenditures were paid_or_incurred despite these similarities we disagree that scoggins is dispositive of the sec_174 issue the primary focus of the court of appeals’ opinion in scoggins does not appear to have been whether the taxpayers had the objective intent to enter into a business of their own with the fruits of the r d expenditures indeed after reciting the facts the court stated there is no question that scoggins and christensen had the objective intent to enter into the business of marketing the reactor if the reactor proved successful the only question is whether they had a realistic prospect of engaging in the business as a partnership or whether by virtue of the agreement with the corporation they had deprived the partnership of the capability of doing so id pincite the court_of_appeals then analyzed the taxpayers’ capability of engaging in a trade_or_business with the fruits of r d in doing so the court considered the taxpayers’ technical expertise their financial ability to conduct the business and whether their contractual obligations precluded the likelihood of using the r d in a future business id the court concluded that the taxpayers had the capability to use the r d in a future businessdollar_figure in contrast in the instant case we have found that petitioner failed the first part of the realistic prospect test because he had no objective intent to use the r d in a future business of his own b other schedule c expenses in the notice_of_deficiency respondent disallowed some of the expenses that petitioners claimed and deducted on their schedules c for the taxable years and dollar_figure the amounts of the adjustments at issue are dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent claimed that petitioners had not established a business_purpose for the expenses claimed 20there is a question whether petitioner had the right to use the developed technology his use may have depended upon the enforceability of the terms of the contract between cpg and cpsg inc which petitioner testified could be canceled by cpg indeed this potential problem was one of the reasons why petitioner decided to structure the r d contract the way he did 21additionally respondent determined that petitioners were entitled to deduct an additional dollar_figure from their return we presume is not at issue since respondent allowed petitioners a greater deduction than was claimed respondent argues that petitioners failed to substantiate the expenses deducted in excess of the amount allowed by respondentdollar_figure petitioners argue that the notice_of_deficiency and respondent’s court papers do not provide petitioners with notice of which expenses were denied and petitioners have sufficiently substantiated the deduction of expenses claimed for the reasons detailed below we believe petitioners failed to carry their burden petitioner testified that he received payments for inter alia consulting services performed on behalf of cpsg venturesdollar_figure assuming this to be true we find that petitioners have not proven entitlement to the disallowed deductions we do not find petitioners’ argument that respondent failed to identify which deductions were denied persuasive respondent allowed petitioners to deduct expenses to the extent that they received reimbursement from cpsg inc petitioners are in the unique position to know those expenses for which they received 22respondent permitted deductions for reimbursed employee_expenses to the extent such reimbursements were included in petitioners’ schedules c gross_receipts for the years at issue the amounts reimbursed by cpsg inc were dollar_figure and dollar_figure for and respectively 23for example on their return petitioners reported dollar_figure in gross_receipts for cpsg ventures on which petitioners claimed an expense deduction of dollar_figure leaving a net profit of dollar_figure from the dollar_figure in expenses claimed respondent allowed dollar_figure as a deduction an amount equal to that which petitioners included in gross_income as reimbursements received from cpsg inc reimbursement the difference between the reimbursed expenses and the claimed expenses is the expenses for which respondent denied a deduction the category of expenses denied becomes an important matter as the substantiation requirements vary depending upon the type of expense claimed as a deduction generally ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business are deductible by an individual engaged in the trade_or_business sec_162 sec_1_162-1 income_tax regs the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 112_tc_183 citing 320_us_467 deductible expenses are subject_to substantiation sec_6001 sec_274 the basic substantiation requirement is set forth in sec_6001 and provides in pertinent part sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe the regulations provide that any person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that deductible expenses have been paid but he is unable to substantiate the precise amount the court may estimate the amount of such deduction bearing heavily against the taxpayer 39_f2d_540 2d cir however the court cannot make such an estimate unless the taxpayer presents sufficient evidence to provide a reasonable basis upon which to make the estimate 85_tc_731 the court’s ability to estimate reasonably the amount of a deduction is curtailed in the case of certain classes of expenses sec_274 limits the court’s estimating ability 50_tc_823 affd per curiam 412_f2d_201 2d cir see golden v commissioner tcmemo_1993_602 sec_274 provides sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement emphasis added see sec_1_274-5t temporary income_tax regs fed reg date as applicable here listed_property includes expenses associated with computer equipment and cellular telephones sec_280f to substantiate a deduction under sec_274 a taxpayer must maintain adequate_records or present other corroborative evidence to show inter alia the amount of the expense the date upon which it was incurred and the business_purpose for the expenditure sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records the taxpayer must present some type of documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date the parties stipulated that reimbursements received from cpsg inc were primarily for travel and entertainment supplies and telephone expenses respondent allowed as a deduction the full amount of the expenses associated with the reimbursements additionally respondent allowed petitioners to deduct their automobile expenses as an itemized_deduction the substantiation requirements of sec_6001 and sec_274 require at a minimum that petitioners substantiate the expenses deducted some of the items for which deductions were claimed are sec_280f listed_property dollar_figure these items as previously stated require strict substantiation here petitioners failed to detail the expenses denied the amounts of those expenses and the business_purpose for those expenses we are not required to and shall not guess petitioners have failed to substantiate sufficiently the expenses claimed in excess of the amount respondent allowed in the notice_of_deficiency furthermore petitioner’s vague testimony that all the expenses claimed were for business purposes is not sufficient it is well settled that we are not required to accept petitioner’s self-serving testimony in the absence of corroborating evidence jacoby v commissioner tcmemo_1994_612 citing 877_f2d_624 7th cir affg t c memo see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 99_tc_202 there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed jacoby v commissioner supra citing 245_f2d_559 5th cir emphasis added to permit 24petitioner testified that part of the deductions claimed and disallowed were for computer equipment and cellular telephone see sec_280f vaksman v commissioner tcmemo_2001_165 nitschke v commissioner tcmemo_2000_230 petitioners a deduction for the amounts shown on their and returns without definitive evidence showing the amounts expended and the purposes of the expenditures would be unguided largesse see jacoby v commissioner supra since petitioners failed to identify their deductions and the specific amounts the knowledge of which is unique to them we uphold respondent’s determination that petitioners are not entitled to claim deductions in excess of those amounts determined in the notice_of_deficiency c accuracy-related_penalties respondent determined penalties pursuant to sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively respondent based his determination on negligence or disregard of the tax rules and regulations and or a substantial_understatement_of_income_tax respondent’s determination is presumed correct and the burden lies with petitioners to demonstrate that respondent’s penalty determination was in errordollar_figure rule a sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to inter alia negligence and or a substantial_understatement_of_income_tax sec_6662 and b underpayment is defined as the amount by which the tax imposed exceeds the excess of the sum of the amount shown by 25see supra note the taxpayer on his return plus the amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_6664 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard means any careless reckless or intentional disregard sec_6662 similarly caselaw defines negligence as a lack of due care or ‘the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to the regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs there is a substantial_understatement of tax if the amount of the understatement for the taxable_year exceeds the greater of percent or dollar_figure sec_6662 an understatement means the excess of the amount of tax required to be shown on the return for the year over the amount of tax_shown_on_the_return sec_6662 however as applicable here the amount of the understatement is reduced by that portion of the understatement which is attributable to any item if the relevant facts affecting the item’s tax treatment are adequately disclosed on the return or a statement attached to the return and there is a reasonable basis for the tax treatment of such item sec_6662 sec_6664 provides an exception to the penalty imposed under sec_6662 no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis contemplating all of the relevant facts and circumstances sec_1_6664-4 income_tax regs with respect to the deduction of r d expenses we cannot find under the facts before us that petitioners acted unreasonably by claiming the sec_174 deductions the facts of this case are unique and petitioner testified that he relied upon the advice of a tax professional see id accordingly penalties associated with such deductions are not appropriate with respect to the penalties relating to the other disallowed deductions claimed on petitioners schedules c for the tax years and petitioners failed to substantiate the deductions claimed as previously stated petitioners are in the unique position to determine for which expenses cpsg inc reimbursed them the balance are those deductions which respondent denied incomplete copies of credit card statements and petitioner’s self-serving testimony are not sufficient to substantiate the deductions claimed accordingly petitioners have failed to demonstrate that they were not negligent in claiming these disallowed deductions xuncax v commissioner tcmemo_2001_226 see sec_1_6662-3 income_tax regs lastly we turn to whether a penalty is appropriate due to the double charitable_contribution_deduction claimed by petitioners on their return the evidence demonstrates that petitioners made a mistake in preparing their return on brief petitioners argued that relying upon revproc_96_58 1996_2_cb_390 they had made adequate_disclosure of the charitable_contribution_deduction by completing the charitable_contribution portion of schedule a itemized_deductions revproc_96_58 supra provides that additional disclosure of facts is not necessary to fall within the auspices of sec_6662 which allows for the reduction in the amount of the understatement provided that the forms and attachments are completed in a clear manner and in accordance with their instructions revproc_96_58 sec_4 supra although revproc_96_58 is applicable to whether a taxpayer has disclosed sufficient facts to be entitled to reduce the amount of the understatement it does not apply with respect to any other penalty provision including the negligence or disregard provisions of the sec_6662 accuracy-related_penalty we agree with respondent that a prudent taxpayer would have been warned of a potential problem with his return by an additional dollar_figure deduction thus we find that respondent’s imposition of a penalty for an erroneously claimed double deduction was substantially justified to reflect the foregoing decisions will be entered under rule reporter’s note this report was modified by order dated date
